Title: John Adams to Abigail Adams, 28 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 28. 1776
     
     Mr. Benjamin Smith of S. Carolina, was kind enough to send forward from New York, your Favour of August 14 and it came safely to Hand to day. There is nothing in it, about “your Herbs,” which in your Letter of the Eighteenth instant, you wish me to remember. I am yet at a loss for your Meaning. Mr. Gerry carried a Cannister of India Herb for you, which I hope you received. Pray let me know whether you have or not.
     Yours of the Eighteenth has fixed an Arrow in my Heart, which will not be drawn out, untill the next Post arrives, and then, perhaps, instead of being withdrawn, it will be driven deeper. My sweet Babe, Charles, is never out of my Thoughts.—Gracious Heaven preserve him!—The Symptoms you describe, are so formidable, that I am afraid almost to flatter myself with Hope.—Why should I repine? Why should I grieve? He is not mine, but conditionally, and subject to the Will of a Superiour, whose Will be done.
     I shall inclose with this a Pamphlet, intituled “The present Method of innoculating for the Small Pox, to which are added, some Experiments instituted with a View to discover the Effects of a similar Treatment, in the natural Small Pox, by Thomas Dinsdale M.D.” This Pamphlet is recommended to me, by Dr. Khun, an eminent Phisician of this City, as containing the best Method, and that which is practised by the greatest Masters in this City. I send this as a Present to you, but you must lend it to Dr. Tufts. I have not Time to read it.
     Every Moment grows more and more critical at New York. We expect every Hour, News of serious Joy, or Sorrow. The two Armies are very near each other, at Long Island.
     
    